Citation Nr: 0522920	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Service connection for post-traumatic stress disorder 
(PTSD).  

2.	Entitlement to a nonservice-connected pension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 
INTRODUCTION

The veteran is reported to have had active service from 
August 1975 to September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.      


FINDINGS OF FACT

1.	There is an approximate balance of positive and negative 
medical evidence that does not satisfactorily prove or 
disprove that the veteran has PTSD.    

2.	The veteran's PTSD relates to active service.  

3.	The veteran is not shown to have had any active service 
during a period of war.  


CONCLUSIONS OF LAW

1.	PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2004).  

2.	The veteran does not meet the basic eligibility 
requirements for VA nonservice-connected pension benefits. 38 
U.S.C.A. §§ 101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 
3.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the issues on appeal have been properly developed for 
appellate purposes.  The Board will then address these issues 
directly, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in March 2003, a Statement of the Case issued 
in March 2004, and a letter issued in December 2002 letter by 
the RO.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument.  In addition, the RO advised 
the veteran in its December 2002 letter of the respective 
duties of the VA and of the veteran in obtaining that 
evidence.  This letter was provided to a veteran before the 
RO denied his claims in March 2003, moreover.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (holding that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  Therefore, the Board finds that the 
rating decision, the Statement of the Case, and the 
notification letter provided by the RO specifically satisfy 
the notice requirements of 38 U.S.C.A. § 5103 of the new 
statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
veteran was afforded VA treatment and compensation 
examinations, which appear adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran claims entitlement to service connection for 
PTSD.  He also claims entitlement to nonservice-connected 
pension for PTSD.  For the reasons set forth below, the Board 
agrees with his first claim, but disagrees with his second 
claim.  

The Merits of the Claim for Service Connection for PTSD

The veteran claims that he incurred PTSD during active 
service as the result of four separate experiences.  He 
claims trauma from being aboard two naval vessels that sunk, 
and witnessing the deaths of fellow servicemembers.  He 
claims combat experience in Beirut, Lebanon, which led to his 
involvement in the deaths of dozens of children.  And, in his 
April 2004 VA-Form 9, he notes experience in "Panama/Central 
America" as part of his PTSD claim.  The veteran submitted 
evidence supporting one of his claims to an at-sea accident.      

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the Diagnostic and Statistical Manual 
of Mental Disorders-IV as the governing criteria for 
diagnosing PTSD.  A claimed non-combat stressor must be 
verified.  Further, the veteran's uncorroborated testimony is 
not sufficient to verify a non-combat stressor.  Cohen, 10 
Vet. App. at 146-47; see also Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

In this matter, there is an approximate balance of positive 
and negative evidence with regard to the question of whether 
the veteran currently has PTSD.  38 C.F.R. §§ 3.102, 
3.310(a).  On the one hand, the veteran's initial VA 
therapist, a psychologist, diagnosed and treated the veteran 
for PTSD.  Then, a VA M.D. diagnosed the veteran with PTSD, 
and treated him accordingly.  On the other hand, three other 
VA psychologists found that the veteran did not have PTSD.  
One stated that, though the veteran had PTSD symptoms, the 
veteran's "current symptoms are consistent with a diagnosis 
of chronic substance dependence."  

As there is conflicting medical evidence of record on the 
issue of whether the veteran has PTSD, the Board must weigh 
the credibility and probative value of this evidence.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  Under this guidance, the Board finds the favorable 
and unfavorable evidence pertaining to the veteran's claim 
persuasive and of probative value.  Given this equipoise, the 
Board grants the veteran the benefit of the doubt, and finds 
that he has a current PTSD disorder.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

Next, the Board finds that the record sufficiently 
demonstrates that the veteran experienced an in-service 
stressor.  He claims that a deadly and catastrophic accident 
near the coast of Spain caused his PTSD.  Newspaper clippings 
evidence that, in January 1977, a personnel transport vessel 
underwent a catastrophic collision with a Spanish ship near 
Barcelona that resulted in the deaths of dozens of US 
servicemembers.  Moreover, service records show the veteran 
was attached to one of the naval vessels associated with this 
accident.  

Finally, the record sufficiently links the veteran's PTSD 
with this in-service stressor.  VA treatment notes evidence 
that the VA physician and therapist - those providing PTSD 
diagnoses in the record - have treated the veteran for his 
claimed involvement in the accident in Barcelona.  For 
example, VA records demonstrate that, in the treatment of the 
veteran the physician addresses the veteran's experience and 
feelings ostensibly related to the accident at sea.   

As such, the Board finds that the record supports a finding 
of service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

The Merits of the Claim for Nonservice-connected Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.  This statute is further 
elaborate under 38 C.F.R. § 3.3.  This regulation provides 
that basic entitlement to pension exists if a veteran served 
in the active military, naval, or air service for 90 days or 
more during a period of war; or served in the active 
military, naval, or air service during a period of war and 
was discharged or released from such service for a service-
connected disability; or served in the active military, 
naval, or air service for a period of 90 consecutive days or 
more and such period began or ended during a period of war; 
or served in the active military, naval, or air service for 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases. 38 C.F.R. § 3.2(f).

The veteran contends that he is entitled to nonservice-
connected disability pension.  A service record indicates 
that he served on active duty from August 1975 to September 
1979.  In sum, the veteran's active service did not take 
place during the time period specified by law.  Thus, the 
Board finds that the veteran does not meet the basic 
eligibility requirements for nonservice-connected pension 
benefits; he did not have active service during a period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims held that where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected disability 
pension due to non-qualifying service.










ORDER

Entitlement to service connection for PTSD is granted.      

Entitlement to a nonservice-connected pension is denied.  



                         
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


